Citation Nr: 0215735	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  98-03 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  The propriety of the initial evaluation of 10 percent for 
post-traumatic stress disorder (PTSD) from May 16, 1996.

2.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California.

The Board remanded the claim in December 1999 for purposes of 
development.


FINDINGS OF FACT

1.  The former criteria for rating PTSD are more favorable to 
the veteran.

2.  At all times since May 16, 1996, PTSD has caused severe 
social and industrial inadaptability, complete or total 
social and industrial inadaptability have not been 
demonstrated.

3.  The veteran does not have current residuals of pneumonia 
that are related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), 38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440 (2001).

2.  Pneumonia or its residuals were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1116 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
regulations as they apply to this case were not meant to 
confer any rights in addition to those provided by the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
The notice must indicate which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Id.  Specific 
guidelines concerning the content of this notice are found in 
the implementing regulations.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The Board finds that the RO has considered the relevance of 
the VCAA to the claims presented on this appeal.  Moreover, 
the RO apprised the veteran and his representative, in a 
letter dated in March 2002, of the requirements of the VCAA 
and their relevance to the claims.  Thus, adequate notice of 
the new law has been given.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board also finds that nothing remains under the VCAA to 
be performed in this case.

In a letter dated in March 2002, the RO apprised the veteran 
of the provisions of the VCAA and their relevance to the 
claims.  In that letter, the RO also advised the veteran of 
the type of evidence that could substantiate his claims and 
explained what the respective responsibilities of VA and the 
claimant were under the VCAA for obtaining such evidence.  In 
addition, the veteran has been advised of the evidence 
necessary to substantiate his claims, by means of statements 
or supplemental statements of the case issued in February 
1998, October 1998, December 1998, and November 2001.  Thus, 
the requirements of 38 U.S.C.A. § 5103 have been satisfied. 

In accordance with instructions in the Board Remand of 
December 1999, the RO wrote to the veteran in March 2000 and 
requested that he identify all sources of medical records 
that could be relevant to his claims.  However, there was no 
response from the veteran or his representative.  Earlier, 
the RO had sought and obtained private medical records for 
which the veteran had executed a release and the service 
medical and personnel records of the veteran.  The veteran 
had cited other private medical records, all pertaining to 
the claim for service connection for residuals of pneumonia 
and dated as early as 1954, in a questionnaire pertaining to 
PTSD that he submitted in June 1996.  There is no indication 
in the claims file that the RO attempted to obtain those 
other private medical records at that time.  Nevertheless, 
the Board finds that VA has made the reasonable efforts to 
obtain relevant documentation required under 38 U.S.C.A. 
§ 5103A.  The veteran could be expected to cite those other 
private medical records in response to the RO's query of 
March 2000 if he believed them to be pertinent to his claim, 
and he did not.  Furthermore, because medical evidence 
required to establish the service-connection claim is absent 
from the record on account of the veteran's failure to report 
for VA examination, failure to obtain additional records of 
post-service treatment does not prejudice the claim.

VA has discharged its duty under the VCAA to offer the 
veteran the assistance of a medical examination in connection 
with his claim of entitlement to service connection for 
residuals of pneumonia.  That being the case, regulation 
38 C.F.R. § 3.655 is for application.  The regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  Therefore, the 
veteran's service-connection claim will be considered on 
appeal on the basis of the evidence now contained in the 
claims file.  38 C.F.R. § 3.655(b).

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  However, 
the Board has found that the RO made the appropriate and 
legally required effort to develop the veteran's claims in 
the specific ways directed by the Board Remand of December 
1999 and the veteran did not cooperate with that development.

The veteran underwent a VA mental disorders examination in 
April 1997 in connection with his claim of entitlement to 
service connection for PTSD.  

The VCAA requires that an examination be afforded where there 
is competent evidence of a current disability or its 
symptoms, there is evidence that the disability or symptoms 
may be related to service and the evidence is insufficient to 
decide the claim.  38 U.S.C.A. § 5103A(d).  VA attempted to 
afford the veteran an examination to determine whether there 
any current residuals of pneumonia are related to service.  
However, the veteran failed to report for the scheduled 
examination and has indicated through his representative that 
he would not report for an examination.  

The Board has also considered the need for a current 
examination to evaluate the severity of the veteran's PTSD.  
The veteran's friends, relatives and representative have 
reportedly tried to persuade the veteran to report for an 
examination; but the representative reports that the veteran 
would not report for such an examination.  The representative 
reported that he was aware of the consequences of not 
reporting for an examination, and presumably communicated 
this information to the veteran in the course of their 
consultations.  It is clear, therefore, that further efforts 
to arrange for examinations would be futile.  Development 
will not be undertaken if there is no reasonable possibility 
that it could assist the veteran in substantiating his 
claims.  See 38 U.S.C.A. § 5103A(a)(2).

The veteran has received all notice and assistance called 
for by the VCAA in this case.  Thus, the Board will decide 
his claims on the basis of the record as it now stands on 
appeal.  See Bernard, 4 Vet. App. at 392-94. 



ii.  Evaluation of PTSD

a.  General principles of rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7 (2001).  

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant thereto.  Under the 
VCAA, "competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2)).  
See Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a 
medical expert is nevertheless competent to offer evidence of 
his symptoms in support of a claim for an increased 
disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001); see also 38 C.F.R. 
§ 3.102 (2001).  Thus, a claim for a greater evaluation of 
disability will be granted unless it is refuted by a 
preponderance of the evidence of record.  38 U.S.C.A. 
§ 5107(b).

This is a case in which the disability rating at issue was 
rendered with a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that under such circumstances, the evaluation of the 
disability must address all evidence that was of record from 
the date of the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  Fenderson v. West, 12 Vet. App. 119, 126, (1999).  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," ratings of the disability based on the facts 
shown to exist during separate periods of time from the 
effective date of service connection of the disability.  Id. 
The effective date of service connection for the veteran's 
PTSD is May 16, 1996.  


b.  Evidence

In his May 1996 formal application for benefits, the 
veteran stated that he last had worked in approximately 
1995.

During the VA mental disorders examination performed in 
April 1997, the veteran reported that he was unemployed.  
He recounted that for the past fifty years, he had been 
unable to hold down a full-time job and could manage to 
work only at odd jobs in masonry or, in recent years, as a 
part-time contractor.  The veteran said that he would have 
thoughts about his wartime experiences that would cause him 
to lose focus on, and eventually to leave, a job.  He 
revealed that he would become quiet and withdrawn, rather 
than having outburst of anger, and bore chronic feelings of 
intense fear concerning the events that he witnessed during 
wartime.  The veteran related that he had no close friends 
and very few people he could talk to.  He was, the examiner 
noted, accompanied to the examination by his wife. 

In the examination report, the examiner summarized the 
history given by the veteran as one in which he had 
experienced trauma during war and had not functioned well 
since then.  

The examiner observed the veteran to have an anxious affect 
and slightly depressed mood, to be without homicidal or 
suicidal ideations, to employ normal speech, and to have a 
"linear" though process centered on the war and productive 
of fair insight and somewhat limited judgment.  The 
examiner pronounced the veteran to be free of psychosis, 
including hallucinations, delusions, and paranoia.  The 
examiner diagnosed PTSD, concluding that the veteran 
exhibited social and industrial impairment secondary to his 
traumatic experiences during service.  The examiner noted 
that the veteran had diminished ability to maintain 
relationships and "reduction in his initiative, efficiency 
and flexibility when it comes to many areas of his life" 
amounting to "definite deficits" in these areas.  The 
examiner assigned the veteran a GAF score of 60.

The veteran's wife submitted a written statement in 
February 1998 in which she described his emotional 
condition as she observed it.  She noted that she had known 
the veteran for 22 years.  She said that he took Valium for 
his nerves and that he was emotionally "scarred' with 
"deeply imprinted" pain.  She related that the veteran was 
having nightmares of increased intensity and number.  She 
said that when waking, he was seeing enemy soldiers on 
their property and reexperiencing specific traumatic 
incidents from the war.

In a statement dated in May 1998, Leland E. Watkins, M.D., 
described his impressions of the veteran during an office 
visit earlier that month.  The physician observed that the 
veteran appeared to be "under extreme stress, nervous, 
much more than normal."  The physician also noted that the 
veteran's wife appeared to be under pressure and suggested 
that the veteran and his wife were mutually distressed.

Treatment records from Dr. Watkins dated in 1999, a 
diagnosis of war-related anxiety was noted.  A private 
hospital record dated in August 1999 indicates that the 
veteran reported that his wife had battered him.

In a statement dated in May 2000, Dr. Watkins noted that he 
had been treating the veteran for more than ten years, said 
that the veteran suffered from "chronic anxiety due to 
post[-]traumatic stress."  The physician reported that the 
veteran took Diazepam for his psychiatric disorder, which 
he estimated had rendered the veteran 80 percent disabled.

In the VA Form 646 submitted in March 2002, the veteran's 
representative observed that the veteran's was "one of the 
saddest cases that I have had to represent in some years."  
He reported that he had lost his property during a recent 
divorce from his wife, and was currently living in a camper 
truck.  The representative added that he and the veteran's 
friends and relatives had contacted the veteran on numerous 
occasions in order to get him to report for a VA 
examination.  However, he was too "paranoid" to do so, 
because of a fear of loosing his 10 percent evaluation.  
The representative reported that in addition to paranoia, 
the veteran spoke of his wartime experiences, and had no 
job or any prospects of obtaining one.

c.  Rating

The veteran's PTSD is evaluated currently as 10 percent 
disabling from May 16, 1996.

The schedule for rating mental disorders was revised 
effective as of November 7, 1996.  See 61 Fed. Reg. 52,695-
702 (1996).  As the veteran's claim was filed before that 
date, it will be resolved in accordance with the rating 
criteria more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13. (1991).  However, the revised regulations 
may not be applied to the disability as it existed before 
their effective date.  VAOPGCPREC 3-2000 (2000).

The RO evaluated the veteran's PTSD under the new regulations 
only.  However, the Board is granting a 70 percent 
evaluation.  The criteria for the next higher rating, 100 
percent, are similar under both the old and new regulations.

Under the current rating schedule, PTSD is rated under 
Diagnostic Code 9411 in accordance with the general formula 
for evaluating mental disorders set out following Diagnostic 
Code 9440.  38 C.F.R. § 4.130.  

By this formula, a 10 percent evaluation is warranted when 
the mental disorder is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent evaluation is warranted when the mental disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is warranted when the mental disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9411.

Under the former rating schedule, PTSD is rated under 
Diagnostic Code 9411 in accordance with formula for rating 
psychoneurotic disorders set out following that code.  38 
C.F.R. § 4.132, Diagnostic Code 9411. 

Under this formula, the criteria for a 10 percent evaluation 
are stated as follows:  Less than criteria for the 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

The criteria for a 30 percent evaluation are stated as 
follows:  Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

The criteria for a 50 percent evaluation are stated as 
follows:  Ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

The criteria for a 70 percent evaluation are stated as 
follows:  Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

The criteria for a 100 percent evaluation are stated as 
follows:  The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Court has held that GAF scores, as set out in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed.) (DSM-IV), are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness" and may form, with other pertinent facts and 
findings documented in the record of a claim, the basis of an 
evaluation of the severity of PTSD.  Carpenter v. Brown, 8 
Vet. App. 240, 242-44 (1995).  The physician who performed 
the VA mental disorders examination in April 1997 assigned 
the veteran a GAF score of 60.  In DSM-IV, a GAF score 
between 51 and 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV 
at 46-7.

The Court has held that each of the criteria for evaluating 
psychoneurotic disorders as set out the former rating 
schedule, 38 C.F.R. § 4.132, Diagnostic Code 9411, represents 
an independent basis for granting a 100 percent rating and 
therefore, such a rating may be granted if the veteran is 
demonstrably unable to obtain or retain employment.  Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994) (cited in Richards v. 
Brown, 9 Vet. App. 255, 268(1996)).  

On the only relevant VA examination, the veteran's GAF was 
60, a score indicative of moderate impairment.  Subsequent 
evidence suggests a more severe level of disability.  The 
veteran's physician has estimated that the veteran has 
approximately an 80 percent disability.  The veteran's 
representative has reported the veteran's divorce, and his 
paranoia.  While this evidence is not overwhelming, it does 
suggest that he has a severe disability under the old rating 
criteria.  Accordingly, a 70 percent evaluation is granted.

The current record does not show that the veteran meets the 
criteria for a 100 percent evaluation.  The representative's 
report shows that the veteran is maintaining relationships 
with friends and relatives; thus the record does not show 
that the veteran's disability results in total social 
impairment.  While the record is clear that the veteran is 
unemployed, it does not show that the unemployment is due to 
PTSD.  The veteran is currently 76 years old, an age when 
most people have retired.  In September 1996, the RO found 
the veteran to be unemployable and entitled to pension 
benefits; but this finding was based solely on disabilities 
other than PTSD.  On the 1997VA examination, the VA examiner 
considered the veteran's reports of difficulty in employment 
due to psychiatric symptoms, but assigned a GAF score that 
was not indicative of an inability to maintain employment.  
Similarly, the veteran's private physician did not assess the 
veteran as being totally disabled, but found an 80 percent 
disability.

There is no evidence that PTSD causes incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  For 
these reasons, the Board finds that the evidence is against 
the grant of a 100 percent evaluation for PTSD.


iii.  Service connection for residuals of pneumonia

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same chronic disease after service.  In such a 
case, the post-service condition will be service connected 
however remote from the time of service unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity at some 
later date.  Rather, for a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time that the 
veteran had the disease, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, a 
veteran's disability may be service connected on the basis of 
continuity of symptomatology beginning during service.  
Service connection can be granted for a veteran's disability 
where the presence of a disorder or symptoms thereof have 
been noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury or 
disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
38 C.F.R. § 3.303(b). 

In every case, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  These elements--a current 
disability, the incurrence or aggravation of an injury or 
disease during service, and a nexus, or causal relationship, 
between the in-service injury or disease and the current 
disability--which must be found separately, must be 
established by competent evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence may 
be competent.  Id.  Generally, too, a lay person is 
considered competent to supply evidence descriptive of his 
own symptoms.  Id.  However, when a proposition turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person is not competent to 
diagnose a current disability or opine as to its etiology).  

Thus, even when the question to be decided is service 
connection on the basis of continuity of symptomatology since 
service and the claimant has offered evidence descriptive of 
symptoms persisting since that time, medical evidence still 
is required to relate the present condition to the 
symptomatology continuing from service, unless the 
relationship is one as to which a lay person's observation is 
competent.  Savage, 10 Vet. App. at 497.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The current medical evidence, consisting of records of his 
private physician dated from 1995, shows that the veteran 
carries diagnoses of chronic bronchial asthma and chronic 
obstructive pulmonary disease.  In this case, the claim of 
entitlement to service connection for residuals of pneumonia 
will be denied because there is insufficient medical evidence 
that these disorders are residuals of the pneumonia that the 
veteran had during service.

The veteran had pneumonia during service in February 1944.  
The diagnosis was later changed to lobar pneumonia.  Few 
residuals of the pneumonia were noted during service.  
Service medical records show that the veteran was diagnosed 
with pneumonia residuals of left base pleuritis and possible 
pneumonitis of the left lower lobe but less than a month 
later, was found to be exhibiting only left basal pleuritis.

The veteran has alleged that he developed respiratory 
problems after service in consequence of the pneumonia he 
contracted during service.  In support of this contention, he 
claims to have been treated for respiratory problems since 
1954.   Thus, the theory behind the service-connection claim 
appears to be that of continuity of symptomatology since 
service.  There are no medical records in the claims file 
dated from the time that the veteran was separated from 
service until the 1990s.

The record contains no competent evidence that the veteran 
has any current residuals of the pneumonia reported in 
service.  This is not a question as to which a lay person is 
competent to opine.  Espiritu; see Savage.  In a statement 
dated in May 2000, the veteran's current private physician 
included in a list of problems chronic bronchial asthma "due 
to previous pneumonia."  However, it is unclear whether this 
merely a repetition of information supplied by the veteran, 
or whether the veteran currently has bronchial asthma.  It 
must be noted that this recitation was reported at a time 
when the veteran was seeking service connection for this 
disability.  Such reference, without more, does not represent 
proof of the relationship at issue.  

Additional medical findings and opinion that might have been 
probative of the relationship could have been developed 
during the VA examination that was offered the veteran in 
August 2000.  As noted above, however, because the veteran 
failed without good cause to report for this study, his 
service-connection claim must be resolved on the evidence 
that is of record.  38 C.F.R. § 3.655.

Service connection may be granted for any disease diagnosed 
initially after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d).  However in 
this case there is a lack of probative evidence of a nexus 
between a currently diagnosed respiratory problem and the 
pneumonia that he had during service.

Accordingly, the evidence of record weighs against the claim 
of entitlement to service connection for residuals of 
pneumonia.  The doctrine by which reasonable doubt is 
resolved in favor of a claim is not for application in this 
instance.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

A 70 percent evaluation is granted for PTSD from May 16, 
1996, subject to controlling regulations applicable to the 
payment of monetary benefits.

The claim of entitlement to service connection for residuals 
of pneumonia is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

